DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 10/21/2021 has been entered and overcomes the rejections to the claims.

Allowable Subject Matter
Claims 1-13 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a track adaptor for an LED-based lighting system comprising: a track adaptor body; at least one engagement mount, comprising a resilient member, and at least one electrical conductor; at least one locking mechanism within the body configured to engage removably with a track; and a module connector capable of removably engagement with a light engine module, wherein the locking mechanism is fixed to the at least one engagement mount such that a motion of the locking mechanism is a corresponding motion of the at least one engagement mount.
Due to their dependency, claims 2-4, 6, and 12-13 are necessarily allowable.
Regarding independent claim 7, the prior art of record neither shows nor suggest a track adaptor for an LED-based lighting system comprising: a track adaptor body; at least one engagement mount, comprising a resilient member, and at least one electrical conductor; at least one locking mechanism within the body configured to engage 
Due to their dependency, claims 5 and 8-11 are necessarily allowable.

Regarding independent claim 19, the prior art of record neither shows nor suggest a track system, comprising: a driver module; a track electrically connected to the driver module, wherein the track comprises at least one electrical conductor disposed along a length of the track; and at least one track adapter removably connected to the track, wherein the at least one track adapter comprises a locking mechanism configured to engage removably with the track at a position along the track, wherein the locking mechanism when unlocked allows the track adaptor to be slidably engaged within the track.
Due to their dependency, claim 20 is necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879